



Exhibit 10.1




R 
CRESTWOOD EQUITY PARTNERS LP
LONG-TERM INCENTIVE PLAN
 
PERFORMANCE UNIT GRANT AGREEMENT
 
THIS PERFORMANCE UNIT GRANT AGREEMENT (this “Agreement”), dated as of February
15, 2017, is made and entered into by and between Crestwood Equity GP LLC, a
Delaware limited liability company (the “General Partner”), and ________ (the
“Service Provider”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan (as
defined below), unless the context requires otherwise. 
RECITALS
 
A.     Crestwood Equity Partners LP (the “Partnership”), acting through the
Board of Directors of the General Partner (the “Board”), has adopted the
Crestwood Equity Partners LP Long Term Incentive Plan (the “Plan”) to, among
other things, attract, retain and motivate certain employees and directors of
the Partnership, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities”);


B.    The Plan provides for the grant of performance units, which are phantom
(notional) rights that represent the right to receive one or more limited
partnership units (a “Unit”) of the Partnership as determined by the Committee
(as defined in the Plan). 


C.    The Plan also permits the granting of rights to receive an amount in cash
or additional Units with respect to the cash distributions made by the
Partnership with respect to a Unit during the period such performance unit is
outstanding (“DERs”). 
 
D.     The Committee has decided to make a performance unit grant, with DERs,
subject to the terms and conditions set forth in this Agreement and the Plan, as
an inducement for the Participant to promote the best interests of the
Partnership. 
 
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services, the Service Provider and the General Partner
agree as follows:
 
1.     Grant of Performance Units.  Subject to the terms and conditions set
forth in this Agreement and the Plan, the General Partner hereby confirms the
grant to the Service Provider of _____Performance Units (the “Performance
Units”) as of the date set forth above (the “Date of Grant”).  The Performance
Units will become vested in accordance with Paragraph 3 below and will be
distributed in accordance with Paragraph 4 below.  Except as otherwise provided
below, prior to the date the Performance Units are distributed as Units in
accordance with Paragraph 4 below, the Service Provider will not be deemed to
have any voting rights or cash distribution rights with respect to any Units
subject to this grant.  For purposes of this Agreement, each Performance Unit
shall be equivalent to one Unit.
 
2.    Performance Unit Account.  The General Partner shall establish and
maintain a Performance Unit account, as a bookkeeping account on its records
(the “Performance Unit Account”), for the Service Provider and shall record in
such Performance Unit Account the number of Performance Units granted to the
Service Provider pursuant to this Agreement and the cash value of DERs accrued
from time to time.  The Service Provider shall not have any interest in any fund
or specific assets of the Employer by reason of this grant or the Performance
Unit Account established for, or DERs credited to, the Service Provider.
 
3.    Vesting.
 
(a)    Except as otherwise provided in subparagraphs (b), (c) and (d) below, the
Service Provider will become vested in the Performance Units awarded pursuant to
this Agreement three years after the Date of Grant (the




--------------------------------------------------------------------------------




“Restriction Period”) based on the achievement of performance goals with respect
to the Partnership as described on the attached Exhibit A, provided the Service
Provider does not incur a termination of employment or service with the Employer
prior to the end of the Restriction Period.  The amount payable with respect to
the Service Provider’s Performance Units shall be determined by multiplying each
Performance Unit granted (including any Additional Performance Units) by a
payout performance multiplier of between fifty percent and two hundred percent
(50%-200%) (the “Performance Multiplier”), which shall be determined pursuant to
and based upon actual performance compared to the performance goals described on
Exhibit A.
 
(b)     Except as otherwise provided in this Agreement, if the Service Provider
terminates his or her employment or service with the Employer prior to the end
of the Restriction Period, the Performance Units credited to the Service
Provider’s Performance Unit Account that have not vested as of the date of
termination shall terminate and the corresponding Units shall be forfeited;
provided, however, that if the Service Provider terminates employment or service
with the Employer on account of death or Disability (as defined in the Plan),
all of the Service Provider’s unvested Performance Units shall vest and be paid
immediately based on a payout performance multiplier of one hundred percent
(100%).
 
(c)     If the Service Provider terminates employment or service with the
Employer as a result of a termination by the Employer without Cause (as defined
in the Plan) of if a Change in Control (as defined in the Plan) occurs after the
Date of Grant and while the Service Provider is employed by, or providing
service to the Employer, the Performance Units will vest as follows:


(i)
if there are less than twelve months left prior to the end of the Restriction
Period, the Performance Units credited to the Service Provider’s Performance
Unit Account that have not vested will vest at the end of the Restriction Period
at a multiple of the Performance Multiplier based on the actual performance
results for the Restriction Period; and



(ii)
if there are twelve months or more left prior to the end of the Restriction
Period, the Performance Units credited to the Service Provider’s Performance
Unit Account that have not vested will vest on the date of the Service
Provider’s termination of employment or service based on a payout multiplier of
one hundred percent (100%). 

 
(d)    Notwithstanding any other provisions set forth in this Agreement or in
the Plan, if the Service Provider ceases to be employed by, or provide service
to, the Employer on account of a termination by the Employer for Cause, any
Performance Units credited to the Service Provider’s Performance Unit Account
that have not been distributed pursuant to Paragraph 4 as of such date shall
immediately terminate and become null and void.
 
4.    Distribution.  All of the Performance Units credited to the Service
Provider’s Performance Unit Account that vest pursuant to Paragraph 3 above and
Exhibit A shall become converted to Units to be issued under the Plan and shall
be distributed as soon as practicable following, but no later than 30 days
following, the date the Performance Units vest as set forth in this Agreement.
 
5.    DERs.  In the event the Partnership pays any distributions in respect of
its outstanding Common Units and, on the record date for such distribution, the
Service Provider holds Performance Units granted pursuant to this Agreement that
have not vested and been settled (including Additional Performance Units, as
defined in this Section 5, together with the unsettled Performance Units, the
“Outstanding Performance Units”), the amount of such distribution that would be
payable to the Service Provider if he or she were the holder of record of a
number of Common Units equal to the number of Outstanding Performance Units (the
“DER Payment”) shall be retained by the General Partner. The DER Payment will be
deemed invested in full (and, as applicable, fractional) Performance Units
effective as of the last day of the Restriction Period.  Such additional
Performance Units (the “Additional Performance Units”) will constitute
Performance Units subject to the same vesting provisions (including the
Performance Multiplier) and the restrictions and risk of forfeiture described in
Section 3 of this Agreement.  The restrictions and risk of forfeiture imposed on
the Additional Performance Units will lapse at the same time, and




--------------------------------------------------------------------------------




subject to the same conditions, as each Performance Unit (or Additional
Performance Unit) upon which the distribution was paid.  The number of
Additional Performance Units created pursuant to the declaration and payment of
any distribution in respect of a Common Unit will be determined by dividing the
DER Payment by the Fair Market Value of a Common Unit on the last day of the
Restriction Period (or, if such day is not a Business Day, on the last Business
Day preceding the last day of the Restriction Period).
 
6.    Acknowledgment by Service Provider.  By executing this grant, the Service
Provider hereby acknowledges that with respect to any right to a distribution
and DERs pursuant to this Agreement, the Service Provider is and shall be an
unsecured creditor of the Partnership without any preference as against other
unsecured general creditors of the Partnership, and the Service Provider hereby
covenants for himself or herself, and anyone at any time claiming through or
under the Service Provider, not to claim any such preference, and hereby
disclaims and waives any such preference that may at any time be at issue, to
the fullest extent permitted by applicable law.  The Service Provider also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement.  The Service Provider further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Service Provider’s rights to benefits under this Agreement and
the Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Service Provider, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Service Provider.
 
7.    Restrictions on Issuance or Transfer of Units.  The obligation of the
General Partner to deliver Units upon distribution of the Performance Units
shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Units upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of the Units,
the Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.  In the event
an exemption from registration under the Securities Act of 1933 (the “Securities
Act”) is available, the Service Provider, if requested by the General Partner to
do so, will execute and deliver to the General Partner in writing an agreement
containing such provisions as the General Partner may require to assure
compliance with applicable securities laws.  No sale or disposition of Units
acquired pursuant to this grant by the Service Provider shall be made in the
absence of an effective registration statement under the Securities Act with
respect to such Units unless an opinion of counsel satisfactory to the General
Partner that such sale or disposition will not constitute a violation of the
Securities Act or any other applicable securities laws is first obtained.
 
8.    Grant Subject to Plan Provisions.  This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control.  This grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of Units, (iii) changes in capitalization of the
Partnership, and (iv) other requirements of applicable law.  The Committee shall
have the authority to interpret and construe this Agreement pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.  By receiving this grant, the Service Provider hereby agrees
to be bound by the terms and conditions of the Plan and this Agreement.  The
Service Provider further agrees to be bound by the determinations and decisions
of the Committee with respect to this Agreement and the Plan and the Service
Provider’s rights to benefits under this Agreement and the Plan and agrees that
all such determinations and decisions of the Committee shall be binding on the
Service Provider, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Service
Provider.
 
9.    Assignment and Transfers.  No Performance Units or DERs awarded to the
Service Provider under this Agreement may be transferred, assigned, pledged or
encumbered by the Service Provider, except (i) by will or by the laws of descent
and distribution or (ii) pursuant to a domestic relations order. Except as set
forth above, any attempt to transfer, assign, pledge or encumber the Performance
Units or DERs by the Service Provider shall be null, void and without effect. 
The rights and protections of the General Partner hereunder shall extend to any
successors or assigns of General Partner.




--------------------------------------------------------------------------------




 
10.    Taxes/Withholding.  The vesting of Performance Units, as well as any
amounts received upon distribution of Performance Units pursuant to Paragraph 4
above, and the payment of Units for any DERs, is treated as taxable income to
the Service Provider, subject to withholding, and the Service Provider shall be
solely responsible for all tax consequences that result from the vesting and
distribution of the Performance Units, as well as any subsequent sale of Units
and the payment of cash with respect to DERs.  The Employer is authorized to
withhold from any payment due or transfer made under this grant or from any
compensation or other amount owing to the Service Provider, the amount (in cash
or Units that would otherwise be issued pursuant to this grant as determined by
the Committee) of any applicable withholding taxes that are due in respect of
this grant, the lapse of restrictions thereon, or any payment or transfer under
this grant and to take such other action as may be necessary in the opinion of
the Employer to satisfy its withholding obligations for the payment of such
taxes.  If Units are withheld, the maximum number of Units that may be withheld
will be the number of Units that have an aggregate Fair Market Value on the date
of withholding no greater than the aggregate amount of such tax liabilities of
the Service Provider determined based on the greatest withholding rates for
federal, state, foreign and/or local tax purposes, including payroll taxes, that
may be utilized without creating adverse accounting treatment with respect to
the Performance Units, as determined by the Committee.
 
11.    No Rights as Unitholder.  The Service Provider shall not have any rights
as a Unitholder of the Partnership, including the right to any cash
distributions, or the right to vote, with respect to any Performance Units.
 
12.    Employment Not Affected.  This grant of Performance Units and DERs shall
not confer upon the Service Provider any right to be retained by, or in the
employ or service of, the Employer and shall not interfere in any way with the
right of the Employer to terminate the Service Provider’s employment or service
at any time.  The right of the Employer to terminate at will the Service
Provider’s employment or service at any time for any reason is specifically
reserved.
 
13.    Effect on Other Benefits.  The value of Units and DERs distributed with
respect to the Performance Units shall not be considered eligible earnings for
purposes of any other plans maintained by the Employer.  Neither shall such
value be considered part of the Service Provider’s compensation for purposes of
determining or calculating other benefits that are based on compensation, such
as life insurance.
 
14.    Amendments.  The General Partner may waive any conditions or rights under
and amend any terms of this Agreement, provided that no change shall materially
reduce the benefit to the Service Provider without the consent of the Service
Provider, except as necessary to comply with the requirements of Paragraph 17
below.
 
15.    Governing Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.
 
16.      Notice.  Any notice to the General Partner provided for in this
Agreement shall be addressed to the General Partner in care of the General
Counsel at the principal office of the General Partner, and any notice to the
Service Provider shall be addressed to such Service Provider at the current
address shown in the records of the Employer, or to such other address as the
Service Provider may designate to the Employer in writing.  Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
 
17.    Section 409A of the Internal Revenue Code.  This Agreement is intended to
comply with an exemption to section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations promulgated thereunder.  To the
extent that any provision of this Agreement or the Plan would cause a conflict
with the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law.  This Agreement
may be amended without the consent of the Service Provider in any respect deemed
by the Committee to be necessary in order to preserve compliance with section
409A of the Code. If the Service Provider is a “specified employee” within the
meaning of Treasury Regulation § 1.409A-1(i) as of the date of the Service
Provider’s separation from service, the Service Provider shall not be entitled
to any payment or benefit pursuant to Paragraph 3(c)(ii) until the earlier of
(i) the date which is six (6) months after his or her separation from service
for any reason other than death, or (ii) the date of the Service Provider’s
death. The




--------------------------------------------------------------------------------




provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. Phrases regarding to the termination or separation of the Service
Provider’s employment or service relationship with the Partnership Entities mean
a “separation from service” within the meaning of Treasury Regulation §
1.409A-1(h).




18.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Service Provider agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Partnership may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via a Partnership
electronic mail system or by reference to a location on a Partnership intranet
to which the Service Provider has access. The Service Provider hereby consents
to any and all procedures the Partnership has established or may establish for
an electronic signature system for delivery and acceptance of any such documents
that the Partnership may be required to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. Emailed or faxed signatures (or copies thereof)
on this Agreement shall be valid, binding and as effective as original
signatures for all purposes.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.
 
 
 
BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF CRESTWOOD
EQUITY GP LLC:
 
 
 
Crestwood Equity Partners LP
 
By: Crestwood Equity GP LLC, as its general partner
 
 
 
By:
 
 
 
Joel C. Lambert
 
 Senior Vice President, General Counsel &
 
 Secretary
 
 
 
Date: February 15, 2017

 
I hereby accept the Performance Units and DERs described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement.  I hereby
further agree that all of the decisions and interpretations of the Committee
with respect to this Agreement and the Plan shall be final and binding.
 
 
 
Service Provider:
 
 
 
 
 
 
 
Date:
 
 
 
 
 

 
7






